[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION RE: MOTION FOR RESTRAINING ORDER TO ENJOIN PLAINTIFF'S ATTORNEY'S CONFLICT OF INTEREST (#166)
On May 15, 2000, defendant Patricia Kane, filed a motion for a restraining order to enjoin plaintiff's attorney's conflict of interest arguing that plaintiff's counsel represents both plaintiffs in this action, Walter E. Wheeler III and the Stamford Historical Society, and therefore, is in violation of Rule 1.7(b)1 of the Rules of Professional Conduct. On May 17, 2000, this court denied the defendant's motion for a restraining order, but rendered this holding without a memorandum of decision. On January 5, 2001, the defendant2 filed a motion for articulation regarding this court's decision on the motion, however, this court denied the defendant's motion for articulation.3
Upon further review, however, this court has decided to issue an articulation setting forth its basis for denying the defendant's motion.
This court reviewed the defendant's arguments in the context of Rule 1.7(b) and found that there was no evidence that a conflict existed. The defendant offered no evidence to support her argument and this court was given no other information to suggest that a conflict existed. Moreover, even if plaintiff's counsel found that it had a conflict of interest, the clear language of Rule 1.7(b)(1) allows counsel to proceed in its representation so long as counsel reasonably believes that the representation will not be adversely affected. Additionally, Rule 1.7(b) (2) allows counsel facing a conflict to obtain its client's consent to continue the representation after consultation. Again, this court had no evidence that counsel did not adhere to the requirements of Rule 1.7(b) (1) or (2) and this court was unwilling to infer a violation of the Rules of Professional Conduct in the absence of any evidence. For the foregoing reasons, this court denied the defendant's motion for a restraining order to enjoin plaintiff's attorney's conflict of interest.
HICKEY, J.